UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4431


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS ALVIN BOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cr-00365-AW-1)


Submitted:   April 10, 2013                 Decided:   April 19, 2013


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, HALL & CHO, P.C., Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Hollis R.
Weisman, Assistant United States Attorney, Paul K. Nitze,
Special Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius Alvin Boyd appeals the denial of his motion

to   suppress        evidence         and    his    conviction          for     possession       with

intent    to    distribute            marijuana,          in    violation        of    21    U.S.C.

§ 841(a)(1)      (2006).              Boyd    argues       that    the        arresting     officer

lacked probable cause to arrest him and that the search incident

to arrest was therefore unlawful.                              Boyd also argues that the

evidence       was     insufficient            to        sustain        his     conviction       for

possession with intent to distribute marijuana.                                We affirm.

            We review the legal conclusions underlying a district

court’s    ruling       on    a       motion        to    suppress       de     novo.        United

States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).                                    “We . . .

construe    the       evidence         in     the       light     most    favorable         to   the

Government.”          Id.         A    police       officer       may    lawfully       arrest    an

individual if the “officer has probable cause to believe that an

individual has committed even a very minor criminal offense in

his presence.”         Atwater v. City of Lago Vista, 532 U.S. 318, 354

(2001).

            Here, the officer observed Boyd sleeping in his car in

a moving lane of traffic, detected an odor of alcohol, noticed

Boyd’s    bloodshot         and       watery    eyes,       heard       Boyd’s    admission       to

having a few drinks that evening, and conducted two tests for

intoxication,         both    of       which       indicated       Boyd’s       consumption       of

alcohol.        Based        on       the    officer’s          observations          and   Boyd’s

                                                    2
behavior, we conclude that there was sufficient probable cause

to effectuate an arrest.           Boyd’s challenge to the denial of his

suppression motion thus fails.

            We   review     the    denial        of   a    motion   for     judgment    of

acquittal de novo.          United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005).          Where, as here, the motion was based on a

claim of insufficient evidence, the verdict of a jury must be

sustained “if there is substantial evidence, taking the view

most   favorable     to   the     Government,         to    support     it.”       United

States v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008) (internal

quotation    marks    and    brackets         omitted).         “We     must   consider

circumstantial       as   well     as       direct    evidence,       and    allow     the

government the benefit of all reasonable inferences from the

facts proven to those sought to be established” in determining

whether any rational trier of the facts could have found the

defendant guilty beyond a reasonable doubt.                         United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

            A complete review of the record confirms that there

was    sufficient     evidence         to    support       Boyd’s     conviction       for

possession   with     intent      to    distribute         marijuana.        See   United

States v. Penniegraft, 641 F.3d 566, 572 (4th Cir.) (setting

forth elements of offense), cert. denied, 132 S. Ct. 564 (2011).

To the extent Boyd testified that the marijuana seized during

his arrest was for his personal use rather than distribution,

                                             3
“the jury decides which interpretation to believe” when “the

evidence    supports      different,       reasonable   interpretations.”

United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).               We

thus conclude that Boyd’s challenge to the sufficiency of the

evidence fails.

           Accordingly,     we   affirm.        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       4